Exhibit 99.2 INDEX TO FINANCIAL STATEMENTS TARGA RESOURCES PERMIAN AND STRADDLE OPERATIONS Report of Independent Registered Public Accounting Firm 2 Combined Balance Sheets 3 Combined Statements of Operations 4 Combined Statement of Changes in Parent Investment 5 Combined Statements of Cash Flows 6 Notes to Combined Financial Statements 7 1 Report of Independent Registered Public Accounting Firm Tothe Stockholder and Board of Directors of Targa Resources, Inc.: In our opinion, the accompanying combined balance sheets and the related combined statements of operations, of changes in parent investment and of cash flows present fairly, in all material respects, the combined financial position of the Targa Resources Permian and Straddle Operations at December 31, 2009 and 2008, and the results of their operations and theircash flows for each of the three years in the period ended December 31, 2009in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the management of Targa Resources, Inc.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As discussed in Notes 4 and 6 to the financial statements, the Targa Resources Permian and Straddle Operations have engaged in significant transactions with other subsidiaries of their parent company, Targa Resources, Inc., a related party. /s/PricewaterhouseCoopers LLP Houston, Texas April 16, 2010 2 TARGA RESOURCES PERMIAN AND STRADDLE OPERATIONS COMBINED BALANCE SHEETS December 31, (In thousands) ASSETS (Collateral for Parent Debt - Note 4) Current assets: Trade receivables, net of allowances of $5,665 and $6,967 $ $ Affiliate receivables Assets from risk management activities allocated from Targa Other current assets Total current assets Gathering and processing property, plant and equipment, at cost Accumulated depreciation ) ) Gathering and processing property, plant and equipment, net Long-term assets from risk management activities allocated from Targa Other long-term assets Total assets $ $ LIABILITIES AND PARENT INVESTMENT Current liabilities: Accounts payable $ $ Affiliate payables Accrued liabilities Liabilities from risk management activities allocated from Targa - Income tax liability - Total current liabilities Long-term debt obligations to Targa Long-term liabilities from risk management activities allocated from Targa - Asset retirement obligation Deferred income tax liability Other long-term liabilities Commitments and contingencies (Note 5) Parent deficit ) ) Total liabilities and Parent investment (deficit) $ $ 3 TARGA RESOURCES PERMIAN AND STRADDLE OPERATIONS COMBINED STATEMENTS OF OPERATIONS Year Ended December 31, (In thousands) Revenues from third parties $ $ $ Revenues from affiliates Total operating revenues Costs and expenses: Third party purchases Affiliate purchases Operating expense Depreciation and amortization expense General and administrative expense Casualty loss adjustment (Note 9) - (Gain) loss on asset sales (2
